   Case 3:18-cv-01933-N Document 26 Filed 09/09/20                       Page 1 of 3 PageID 203



                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                         )
LEXOR MANUFACTURING, LLC,                                )
                                                         )
                                                         )
                                                         )
                     Plaintiff,                                Case No. 3:18-CV-01933-N
                                                         )
             vs.                                         )
                                                         )
                                                         )     PARTIES’ RULE 26(F) REPORT
                                                         )
LURACO, INC. and LURACO HEALTH &                         )
BEAUTY, LLC,                                                   REGARDING DISCOVERY PLAN
                                                         )
                     Defendants.                         )



        Undersigned counsel for plaintiff and counterclaim defendant Lexor Manufacturing, LLC

(“Lexor”) undersigned counsel for defendants and counterclaim plaintiffs Luraco, Inc. and

Luraco Health & Beauty, LLC (collectively, “Luraco”) hereby submit the case management

statement and parties’ report under FRCP 26(f) regarding the discovery plan. Counsel for the

parties held the Rule 26(f) conference on July 15, 2020. As of this date, the parties have been

unable to resolve this matter.

        The parties’ report under Rule 26(f) regarding the discovery plan is as follows:

        1.         Rule 26(f) Discovery Plan:

                   a. The parties do not believe that there should be any change in the timing, form,

                      or requirement for disclosure under Rule 26(a). The parties will exchange

                      Rule 26(a)(1)(A) initial disclosures two weeks from the date this discovery

                      plan is filed with the court.

                   b. The parties anticipate utilizing all discovery allowed under the Federal Rules,

                      including requests for documents, interrogatories, requests for admissions, and

                      depositions. The parties do not believe that discovery should be conducted in

                      phases or otherwise limited.

                                                 Page 1 of 3

113182636.v2
Case 3:18-cv-01933-N Document 26 Filed 09/09/20                Page 2 of 3 PageID 204



          c. The parties have reviewed and intend to submit the Model Order Regarding E-

              Discovery in Patent Cases with little to no modifications thereto.

          d. The parties do not currently foresee any issues regarding claims of privilege

              and do not intend to seek any revisions to Second Amended Miscellaneous

              Order No. 62.

          e. The parties do not currently anticipate requiring any changes to the limitations

              on discovery imposed by the Federal Rules, the Local Rules, or Second

              Amended Miscellaneous Order No. 62.
          f. Other than set forth above, the parties do not foresee any need for the Court to

              issue additional orders under Rule 26(c) or under Rule 16(b) and (c).

   2.       Second Amended Miscellaneous Order No. 62 - Report:

           Case management statement – Lexor instituted this action alleging that products

   sold by Luraco infringe Lexor’s intellectual property. Luraco has counterclaimed

   alleging that Lexor infringes Luraco’s intellectual property.

          1. The parties do not propose any modifications to Second Amended

              Miscellaneous Order No. 62.

          2. The parties have reviewed and intend to submit the Model Order Regarding E-

              Discovery in Patent Cases with little to no modifications thereto.

          3. Luraco believes that a technical tutorial would be helpful to the presiding

              judge.

          4. The parties do not currently foresee making any substantive changes to the

              model orders described in paragraph 2-1(e) of the Second Amended

              Miscellaneous Order No. 62.

          5. Luraco believes that live testimony would be helpful to the presiding judge at

              the claim construction hearing.


                                        Page 2 of 3
   Case 3:18-cv-01933-N Document 26 Filed 09/09/20                Page 3 of 3 PageID 205



             6. The parties do not currently believe that additional limits to discovery, apart

                 from those set forth in the model orders described in paragraph 2-1(e) of the

                 Second Amended Miscellaneous Order No. 62, are necessary.

             7. The parties propose scheduling a claim construction prehearing conference

                 between attorneys seven days after the filing of the joint claim construction

                 and preliminary statement required by paragraph 4-2 of the Second Amended

                 Miscellaneous Order No. 62.

             8. The parties do not currently believe that there is any reason to deviate from
                 the ordinary practice of early and late mediations.

       3.      Additional Notes: The parties note that significant activity for both of them have

               resulted in their patent holdings and status, and the parties agree that each

               should be allowed to amend their pleading to reflect those changes, and 60 days

               would be appropriate time period to allow such amendment.

Dated: September 9, 2020                    FOX ROTHSCHILD LLP

                                            By:     /s/ Jeff Grant
                                                    Jeff Grant (Admitted Pro hac vice)
                                                    FOX ROTHSCHILD LLP
                                                    10250 Constellation Blvd., Suite 900
                                                    Los Angeles, CA 90067
                                                    310/228-4483
                                                    Attorneys for Lexor Manufacturing, LLC

Dated: September 9, 2020                    NORRED LAW, PLLC

                                            By:     /s/ Warren N. Norred
                                                    Warren V. Norred
                                                    NORRED LAW, PLLC
                                                    515 East Border Street
                                                    Arlington,Texas 76010
                                                    817-704-3984
                                                    Attorneys for Luraco, Inc. and Luraco
                                                    Health & Beauty, LLC

                                           Page 3 of 3
